Back to Form 8-K [form8-k.htm]
 
Exhibit 10.15


MEDICARE MARK LICENSE AGREEMENT
 
THIS AGREEMENT is made and entered into 8/29/2012
 
by and between
 
THE CENTERS FOR MEDICARE & MEDICAID SERVICES (hereinafter "Licensor"),
with offices located at 7500 Security Blvd., Baltimore, MD 21244



and


 [____________________] (hereinafter "Licensee"),
with offices located at P.O. Box 26011
Tampa, FL 336236011
 
CMS Contract ID:  [_______]


 
 
 

Page 1 of 3      [_____]



 
 

--------------------------------------------------------------------------------

 
 
WITNESSETH
 
WHEREAS, Licensor is the owner of the Medicare Prescription Drug Benefit
program, a program authorized under Title XVIII, Part D of the Social Security
Act (Part D), Mark (the "Mark").


WHEREAS, Licensee desires to use the Mark on Part D marketing materials
(including the identification card) beginning October 15, 2012.


WHEREAS, both parties, in consideration of the premises and promises contained
herein and other good and valuable consideration which the parties agree is
sufficient, and each intending to be legally bound thereby, the parties agree as
follows:
 
 
1.
Subject to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee a non-exclusive right to use the Mark in their Part D marketing
materials.

 
2.
Licensee acknowledges Licensor's exclusive right, title, and interest in and to
the Mark and will not, at any time, do or cause to be done any act or thing
contesting or in any way impairing or tending to impair any part of such right,
title, and interest. Licensee acknowledges that the sole right granted under
this Agreement with respect to the Mark is for the purposes described herein,
and for no other purpose whatsoever.

 
3.
Licensor retains the right to use the Mark in the manner or style it has done so
prior to this Agreement and in any other lawful manner.

 
4.
This Agreement and any rights hereunder are not assignable by Licensee and any
attempt at assignment by Licensee shall be null and void.

 
5.
Licensor, or its authorized representative, has the right, at all reasonable
times, to inspect any material on which the Mark is to be used, in order that
Licensor may satisfy itself that the material on which the Mark appears meets
with the standards, specifications, and instructions submitted or approved by
Licensor.  Licensee shall use the Mark without modification and in accordance
with the Mark usage policies described within the Medicare Marketing Guidelines.
Licensee shall not take any action inconsistent with the Licensor's ownership of
the Mark, and any goodwill accruing from use of such Mark shall automatically
vest in Licensor.

 
6.
This agreement shall be effective on the date of signature by the Licensee's
authorized representative through December 31, 2013, concurrent with the
execution of the Part D contract (or Part D addendum to a Medicare Managed Care
contract). This Agreement may be terminated by either party upon written notice
at any time. Licensee agrees, upon written notice from Licensor, to discontinue
any use of the Mark immediately. Starting December 31, 2013, this agreement
shall be renewable for successive one-year periods running concurrently with the
term of the Licensee's Part D contract. This agreement shall terminate, without
written notice, upon the effective date of termination or non-renewal of the
Licensee's Part D contract (or Part D addendum to a Medicare Managed Care
contract).

 
7.
Licensee shall indemnify, defend and hold harmless Licensor from and against all
liability, demands, claims, suits, losses, damages, infringement of proprietary
rights, causes of action, fines, or judgments (including costs, attorneys' and
witnesses' fees, and expenses incident thereto), arising out of Licensee's use
of the Mark.

 
8.
Licensor will not be liable to Licensee for indirect, special, punitive, or
consequential damages (or any loss of revenue, profits, or data) arising in
connection with this Agreement even if Licensor has been advised of the
possibility of such damages.

 
9.
This Agreement is the entire agreement between the parties with respect to the
subject matter hereto.

 
10.
Federal law shall govern this Agreement.


 

Page 2 of 3      [_____]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first set forth above.
 
This document has been electronically signed by:


FOR THE LICENSEE:




/s/ THOMAS TRAN

       

 
Contracting Official Name




8/29/2012


       

 
Date




[                            ]


       


Organization




FOR THE LICENSOR
                                                                    

 /s/ Cynthia Tudor     
 
9/14/2012

   
Cynthia Tudor, PhD
Director
Medicare Drug Benefit
and C & D Data Group,
Center for Medicare
 
 
Date
 
 
 
 
 

 


 

Page 3 of 3      [_____]

 